Per Curiam. The appellees gave appellants a written •order on their banker at Texarkana to pay an account. The •order was presented for payment at a time when the bank had money of the drawer for its payment; the payees waived their right to demand cash, and for their own convenience asked payment in St. Louis exchange which was given them. Having elected the mode of payment, they cannot now repudiate it because the exchange proved worthless, but the appellees’ debt is satisfied. Byles on Bills, 389; 7 Barn. & Cres., 19; 3 Ran., Com. Paper, sec. 1551. Judgment affirmed.